UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 1-12584 ADEONA PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Delaware 13-3808303 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3930 Varsity Drive Ann Arbor, MI 48108 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 332-7800 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value per share Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý As of May 1, 2008, the registrant had 21,280,588 shares of common stock outstanding. 1 ADEONA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Information and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risks 28 Item 4T. Controls and Procedures 28 PART II—OTHER INFORMATION Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 46 SIGNATURE 47 2 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets Assets March 31, 2009 December 31, 2008 (Unaudited) (Audited) Current Assets Cash $ 5,289,042 $ 5,856,384 Other receivables 45,241 55,419 Prepaid expenses 22,720 15,109 Total Current Assets 5,357,003 5,926,912 Property and Equipment, net of accumulated depreciation of $681,595 and $591,876 1,327,298 1,446,407 Deposits and other assets 11,989 11,989 Total Assets $ 6,696,290 $ 7,385,308 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ 522,605 $ 574,896 Accrued liabilities 124,490 45,820 Total Current Liabilities 647,095 620,716 Long Term Liabilities: Accounts payable 137,335 - Total Liabilities 784,430 620,716 Stockholders' Equity Preferred stock,$0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 21,280,587 and 20,882,839 shares issued and outstanding 21,281 20,883 Additional paid-in capital 45,285,531 45,025,385 Deficit accumulated during the development stage (39,394,951 ) (38,281,676 ) Total Stockholders' Equity 5,911,860 6,764,592 Total Liabilities and Stockholders' Equity $ 6,696,290 $ 7,385,308 See accompanying notes to unaudited consolidated financial statements 3 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the period from January 8, 2001 For the three months ended March 31, (Inception) to 2009 2008 March 31, 2009 Operating Expenses: Research and development $ 495,994 $ 2,124,620 $ 16,300,359 General and administrative 593,444 1,002,582 10,114,291 Total Operating Expenses 1,089,438 3,127,202 26,414,650 Loss from Operations (1,089,438 ) (3,127,202 ) (26,414,650 ) Other Income (Expense): Interest income 2,622 51,577 474,247 Loss on sale of equipment (26,459 ) - (26,816 ) Interest expense - (13,831 ) (66,760 ) Total Other Income (Expense), net (23,837 ) 37,746 380,671 Net Loss $ (1,113,275 ) $ (3,089,456 ) $ (26,033,979 ) Less: Preferred stock dividend - subsidiary - - (951,250 ) Less: Merger dividend - - (12,409,722 ) Net Loss Applicable to Common Shareholders $ (1,113,275 ) $ (3,089,456 ) $ (39,394,951 ) Net Loss Per Share- Basic and Diluted $ (0.05 ) $ (0.15 ) $ (5.90 ) Weighted average number of shares outstanding during the period - basic and diluted 20,852,935 20,454,980 6,680,576 See accompanying notes to unaudited consolidated financial statements 4 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the period from January 8, 2001 For the three months ended March 31, (Inception) to 2009 2008 March 31, 2009 Cash Flows From Operating Activities: Net loss $ (1,113,275 ) $ (3,089,456 ) $ (26,033,979 ) Adjustments to reconcile net loss to net cash used in operating activities: Recognition of stock-based consulting 21,072 226,145 1,548,742 Recognition of stock-based compensation 70,472 380,644 3,232,093 Stock issued as compensation - 21,858 55,385 Stock issued as compensation in acquisition of subsidiary - - 601,712 Stock issued for consulting fees 27,750 - 131,792 Stock issued for milestone payment - - 75,000 Stock issued for license fee 41,250 - 594,941 Contributed services - related party 100,000 36,875 449,395 Depreciation 94,510 101,850 731,697 Provision for uncollectible receivable 7,785 - 7,785 Loss on exchange of equipment to settle accounts payable 18,674 - 19,031 Changes in operating assets and liabilities: Prepaid expenses and other current assets (5,218 ) (20,240 ) (67,061 ) Deposits and other assets - - (11,989 ) Accounts payable 90,968 278,952 758,158 Accrued liabilities 78,670 251,052 127,509 Net Cash Used In Operating Activities (567,342 ) (1,812,320 ) (17,779,789 ) Cash Flows From Investing Activities: Purchases of property and equipment - (21,398 ) (2,032,805 ) Proceeds from the sale of equipment - - 132,265 Cash paid to acquire shell in reverse acquisition - - (665,000 ) Net Cash Used In Investing Activities - (21,398 ) (2,565,540 ) Cash Flows From Financing Activities: Proceeds from loans payable - related party - 3,210,338 Repayments of loans payable - related party - (220,000 ) Proceeds from notes payable - - 1,100,000 Repayments of notes payable - (900,000 ) (1,100,000 ) Proceeds from issuance of common stock for stock option exercises - - 4,390 Proceeds from issuance of preferred and common stock - 2,439 1,150,590 Proceeds from sale of common stock and warrants in private placements - - 13,926,362 Proceeds from sale of common stock in connection with warrant exercise - - 7,552,378 Cash paid as direct offering costs in private placements and warrant call - - (1,739,987 ) Proceeds from issuance of Series B, convertible preferred stock - subsidiary - - 1,902,500 Direct offering costs in connection with issuance of series B, convertible preferred stock - subsidiary - - (152,200 ) Net Cash Provided By (Used In) Financing Activities - (897,561 ) 25,634,371 Net increase (decrease) in cash and cash equivalents (567,342 ) (2,731,279 ) 5,289,042 Cash and cash equivalents at beginning of period 5,856,384 11,492,802 - Cash and cash equivalents at end of period $ 5,289,042 $ 8,761,523 $ 5,289,042 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ 13,831 $ 66,760 Cash paid for taxes $ - $ - $ - Supplemental disclosure of non-cash investing and financing activities: Loss on exchange of equipment to settle accounts payable $ 5,925 $ - $ 98,219 Sale of equipment in exchange for other receivables $ - $ - $ 8,685 Exchange of EPI preferred stock into Pipex common stock in acquisition $ - $ - $ 12,409,722 Pipex acquired equipment in exchange for a loan with a related party $ - $ - $ 284,390 EPI declared a 10% and 30% in-kind dividend on its Series B, convertible preferred stock. $ - $ - $ 951,250 The Company issued shares and warrants in connection with the conversion of certain related party debt. $ - $ - $ 3,274,728 Conversion of accrued liabilities to contributed capital - formerrelated party $ - $ - $ 3,017 See accompanying notes to unaudited consolidated financial statements 5 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) Note 1 Organization and Nature of Operations and Basis of Presentation (A) Description of the Business Adeona Pharmaceuticals, Inc. (“Adeona”) is a company dedicated to the awareness, diagnosis, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population. Adeona believes that such conditions may contribute to the progression of debilitating degenerative diseases, including, Dry Age-Related Macular Degeneration (Dry AMD), Alzheimer's disease (AD) and mild cognitive impairment (MCI) in susceptible persons. Adeona is also developing a number of late-stage clinical drug candidates for the treatment of rheumatoid arthritis and multiple sclerosis. (B) Corporate Name Change On October 16, 2008, the Company completed a corporate name change to Adeona Pharmaceuticals, Inc. from Pipex Pharmaceuticals, Inc. (C) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly they do not include all of the information and footnotes necessary for a fair presentation of financial condition, results of operations and cash flows in conformity with generally accepted accounting principles. In the opinion of management of Adeona, the interim consolidated financial statements included herewith contain all adjustments (consisting of normal recurring accruals and adjustments) necessary for their fair presentation. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the year ended December31, 2008. The interim results for the period ended March31, 2009 are not necessarily indicative of results for the full fiscal year. (D) Corporate Structure, Basis of Presentation and Non-Controlling Interest The
